UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1037



JEFF BARGE,

                                             Plaintiff - Appellant,

          versus

THE DAILY JOURNAL CORPORATION; T/A WASHINGTON
JOURNAL, and several of its officers and em-
ployees; CHARLES MUNGER; GERALD SALZMAN; J. P.
GUERIN; TIMOTHY SUMNER ROBINSON; CAROL ANGEL;
LISA ADAMS; ANDREJS ZOMMERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Dennis W. Shedd, District Judge.
(CA-95-2972-9-19AJ)


Submitted:    June 28, 1996                 Decided:   July 12, 1996

Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeff Barge, Appellant Pro Se. Wallace K. Lightsey, WYCHE, BURGESS,
FREEMAN & PARHAM, P.A., Greenville, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil complaint. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Barge v. Daily Journal
Corp., No. CA-95-2972-9-19AJ (D.S.C. Dec. 20, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2